Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
Status of Claims 
In the amendment filed on 04/20/2021, claim(s) 1, 15 and 18 (and by extension its/their dependents) have been amended, claim(s) 3-4 has/have been canceled. Claim(s) 1-2, 5-19 is/are pending in this application.
	
Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive. 
With respect to claim 1 applicant argued:
An aspect of the invention is to provide such a model that is readily adaptable to new driver assistance systems. Id., [0015]. The inventive model includes a processor defined lane that is a collection of defined rectangular lane segments - which are in turn processor defined virtual areas that correspond to an area surrounding the vehicle that can be freely traveled by the vehicle - so that the lane corresponds to a set of such virtual areas. See e.g., id., [0016]-[0018]; Fig. 2. The driver assistance systems can then use the defined lane to determine vehicle-related distance from a boundary of the lane. Id. This virtual area or lane is shown, for example, in Figures 2-7 as the set of solid rectangles between (Figs. 2-3) and spanning (Figs. 4 and 7) traffic lane markings. 
In other words, a purpose of the claimed invention is to define the free-travel areas in terms of rectangular lane segments. Supra. By defining the free-travel area in terms ofPage 7 of 10 

Unspool, by contrast, is directed to a specific driver assistance system that provides a graphic display of situational warnings. See e.g., Unspool, [0004]-[0005]. Sensors 12 detect surrounding obstacles, and a controller 30 analyzes these and other inputs to identify potential threats to safe operation of the vehicle. Id., [0052]. In so doing, the controller defines various zones around the vehicle, such as a comfort zone 84, a forward safety zone 86, etc. Id. 
    PNG
    media_image1.png
    15
    26
    media_image1.png
    Greyscale
[0053]-[0064]. When objects are detected within these zones, which threaten driving safety, an integrated situation awareness display ISAD 40 informs the driver of the threat, e.g., by illuminating corresponding zones via the display. Id. In other words, when an object is detected in the forward safety zone 86, a graphic corresponding to the forward safety zone is e.g., illuminated, indicated to the driver that an object has been detected there. Id. Page 8 of 10
It is not the case, however, that the controller 30 defines "at least one lane segment having a closed lane segment boundary, based on each of the identified objects, free-space boundaries and roadway limitations, such that each lane segment is a virtual area indicating a corresponding area surrounding the vehicle that can be freely traveled, wherein defining each of the at least one lane segment is based on a determination the corresponding area can be freely travelled," as required by the claim. 
First, there is no indication that the forward safety zone 86 is defined "based on each of the identified objects, free-space boundaries and roadway limitations." Rather, the forward safety zone 86 (or any other zone of Unspool) appears to be defined solely based on distances with respect to the vehicle. See e.g., id., [0057]. Indeed, it cannot be the case that these zones are defined based on, e.g., the identified objects, as the point of the zones is to identify to the user where detected objects lie - and if the boundaries of those zones were to change as the object distribution about the vehicle changed, then it would cause confusion. 
Second, there is no indication that each of the zones are defined "such that each lane segment is a virtual area indicating a corresponding area surrounding the vehicle that can be freely traveled." Rather, the zones are defined to indicate an area where the presence of an object would pose a safety threat. The defining of the zones is therefore indifferent to whether the vehicle may freely travel in those zones. 
Third, there is no indication that "defining each of the at least one lane segment is based on a determination that the corresponding area can be freely travelled." This, again, is because the zones are defined irrespective of whether the corresponding area can be freely traveled. The controller of Unspool simply does not care - when defining the boundaries of the different zones - whether the vehicle can freely travel in those boundaries, or not. All that the controller does is define the boundaries so that, if an object is detected therein, they can be identified as a threat to the vehicle. 

Applicant's arguments are not persuasive. The issue at hand is that applicant’s amendment and specification do not support the interpretation that applicant appears to be taking. 
Specifically, the amendment in question reads:
at least one lane segment having a closed lane segment boundary, based on each of the identified objects, free-space boundaries and roadway limitations, such that each lane segment is a virtual area indicating a corresponding area surrounding the vehicle that can be freely traveled, wherein defining each of the at least one lane segment is based on a determination the corresponding area can be freely travelled

Applicant appears to be interpreting “defining each of the at least one lane segment” as being limited to “defining the boundaries of the at least one lane segment” however this is not actually cited in the claims nor does applicants specification explicitly define the term define as meaning “defining the boundaries” in the context of the claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., defining the boundaries) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

state or describe exactly the nature, scope, or meaning of something” and the teachings of Unspool, specifically wherein Unspool can define certain lane segments based on their occupancy (See Unspool Fig. 8b and 9C ¶[68-69] for example) meets the limitation of “defining each of the at least one lane segment is based on a determination the corresponding area can be freely travelled” since it is defining it as being occupied.
All of applicants arguments appear to be based on this interpretation of “define” which is not supported by applicant’s claims and therefore all of applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 10-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unspool (US 2015/0314783) in view of applicant admitted prior art (AAPA).

With respect to claim 1 Unspool teaches a method comprising the acts of: 
receiving, at a controller (Unspool Fig. 1 element 30 ¶[8]), sensor data of at least one sensor system (Unspool Fig. 1 element 12 ¶[8]);
identifying, by the controller, objects, free-space boundaries and roadway limitations based on the sensor data (Unspool Fig. 13a-c ¶[73]);

generating, by the controller, the computer model having the defined lane, the computer model being available to a driver assistance system of the vehicle (Unspool Fig. 3-14  At least ¶[4-5, 52-53, 57]);
determining, by the driver assistance system, based on the computer model, a vehicle- related distance with respect to the lane segment boundary of the lane (Unspool Fig. 3-14  At least ¶[4-5, 52-53, 57]);

Thus as shown above Unspool teaches a base invention of a driver assist system that provides warning based on a model of the drivers surroundings. AAPA teaches a technique of an autonomous vehicle which assists the driver applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from AAPA to the base invention of Unspool since it would have resulted in the predictable result of the warnings and control suggestions taught by Unspool being autonomously implemented by an autonomous vehicle and would have improved the system by automating a manual activity and thus being more convenient. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Unspool to apply the technique from the teachings of AAPA because the technique taught by  AAPA was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Unspool that was ready for improvement and the results would have been predictable to one of ordinary skill in the art


a receiving device that receives objects, free-space boundaries, roadway limitations and/or sensor data of at least one sensor system (Unspool Fig. 1 element 12 Fig. 13a-c ¶[8, 73]);
and a processor that executes processing to (Unspool Fig. 13a-c ¶[73]): 
identify objects, free-space boundaries and roadway limitations based on the sensor data, define a lane (Unspool Fig. 3 element 86a-c, 88a-b ¶[59]): 
at least one lane segment having a closed lane segment boundary, based on each of the identified objects, free-space boundaries and roadway limitations, such that each lane segment is a virtual area indicating a corresponding area surrounding the vehicle that can be freely traveled (Unspool Fig. 3 element 86a-c, 88a-b ¶[59]) wherein defining each of the at least one lane segment is based on a determination that the corresponding area can be freely traveled (Unspool Fig. 3 element 86a-c, 88a-b Fig. 8b and 9C ¶[68-69]), and 
a lane as a set of lane segments that indicate a collective area surrounding the vehicle that can be freely traveled, determine a vehicle-related distance with respect to the lane segment boundary of the lane (Unspool Fig. 3 element 86a-c, 88a-b ¶[59]), and generate a computer model of the area surrounding the vehicle, the computer model having the defined lane (Unspool Fig. 3-14  At least ¶[4-5, 52-53, 57]); and 
an output unit for sending the computer model to a driver assistance system that controls the vehicle in an automated driving mode based on the computer model (AAPA ¶[4-10]).


a surround model unit, comprising (Unspool Fig. 1 element 30 ¶[8]): 
a receiving device that receives objects, free-space boundaries, roadway limitations and/or sensor data of at least one sensor system (Unspool Fig. 13a-c ¶[73]);
and a processor that executes processing to: identify objects, free-space boundaries and roadway limitations based on the sensor data (Unspool Fig. 13a-c ¶[73]), define a lane (Unspool Fig. 3 element 86a-c, 88a-b ¶[59]): at least one lane segment having a closed lane segment boundary, based on each of the identified objects, free-space boundaries and roadway limitations (Unspool Fig. 3 element 86a-c, 88a-b ¶[59]), such that each lane segment is a virtual area indicating a corresponding area surrounding the vehicle that can be freely traveled (Unspool Fig. 3 element 86a-c, 88a-b ¶[59]) wherein defining each of the at least one lane segment is based on a determination that the corresponding area can be freely traveled (Unspool Fig. 3 element 86a-c, 88a-b Fig. 8b and 9C ¶[68-69]), and 
a lane as a set of lane segments that indicate a collective area surrounding the vehicle that can be freely traveled, generate a computer model of the area surrounding the vehicle (Unspool Fig. 3 element 86a-c, 88a-b ¶[59]), the computer model having the defined lane, determine a vehicle-related distance with respect to the lane segment boundary of the lane (Unspool Fig. 3-14  At least ¶[4-5, 52-53, 57]);
and a driver assistance system that receives the computer model, including the defined lane, from the surround model unit, wherein the driver assistance systems controls the vehicle 

With respect to claim 2 Unspool teaches a method, wherein the at least one lane segment boundary is a front lane segment boundary, a rear lane segment boundary, a left lane segment boundary or a right lane segment boundary (Unspool Fig. 3 element 86a-c, 88a-b ¶[59]).

With respect to claim 5 Unspool teaches a method, wherein the lane segment is determined based on traffic lane boundaries (Unspool Fig. 3 element 86a-c, 88a-b ¶[59]).

With respect to claim 6 Unspool teaches a method, wherein at least a first lane segment is assigned to a traffic lane traveled by the vehicle, at least a second lane segment is assigned to a traffic lane not traveled by the vehicle, and the first lane segment and the second lane segment have an at least partially, common lane segment boundary (Unspool Fig. 3 element 86a-c, 88a-b Fig. 11c element 146 ¶[59, 71]).

With respect to claim 7 Unspool teaches a method, wherein a rate of change of the vehicle-related distance is determined for the at least one lane segment boundary (Unspool Fig. 3 element 86a-c, 88a-b ¶[59]) note the virtual lane taught by Unspool is inherently upgraded in real time which would inherently include a rate of change of the vehicle-related distance is determined for the at least one lane segment boundary.

With respect to claim 10 Unspool teaches a method, wherein a type of lane segment boundary is determined for the at least one lane segment boundary (Unspool Fig. 3 element 86a-c, 88a-b ¶[59] at least left and right boundary).

With respect to claim 11 Unspool teaches a method, wherein the lane segment and the vehicle- related distance of the lane segment boundary are determined taking into account a roadway course and/or a traffic lane boundary (Unspool Fig. 3 element 86a-c, 88a-b ¶[59]).

With respect to claim 12 Unspool teaches a method, wherein the lane segment and the vehicle- related distance of the lane segment boundary are determined taking into account a predicted travel route course (Unspool Fig. 3 element 86a-c, 88a-b ¶[59] the area shown in front of the vehicle is inherently the predicted course).

With respect to claim 13 Unspool teaches a method wherein at least one confidence value is indicated for the lane segment, and the confidence value indicates a probability by which free traveling can take place on the lane segment (Unspool Fig. 13a-c ¶[73] note: the time until a stop to avoid the obstacle is equivalent to and reads on a probability by which free traveling can occur on the segment).

.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Unspool (US 2015/0314783) in view of applicant admitted prior art (AAPA) and further in view of Shibata (US 2015/0039156).
With respect to claims 8 and 9 Unspool does not clearly teach wherein an acceleration of a change in the vehicle-related distance is determined for the at least one lane segment boundary. It is noted that it is unclear to the examiner if “an acceleration of a change in the vehicle-related distance is determined for the at least one lane segment boundary” is different from regular vehicle acceleration which is taught by Shibata. For the sake of this action they are viewed as the same. It is further noted that, applicant does not claim how the determined acceleration is actually used and merely taking additional readings without showing how those readings are being used to control the system does not make the claims patentably unique).
Shibata teaches a method, wherein an acceleration of a change in the vehicle-related distance is determined for the at least one lane segment boundary (Shibata at least Fig. 6 ¶[37-41, 64].
Thus as shown above Unspool teaches a base invention of a driver assistance system that defines boundaries and lanes. Shibata teaches a technique of wherein an acceleration of a change in the vehicle-related distance is determined for the at least one lane segment boundary applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Shibata to the base invention of Unspool 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unspool (US 2015/0314783) in view of applicant admitted prior art (AAPA) and further in view of Zeng (US 2014/0032108).
	
With respect to claim 14 Unspool does not clearly teach a method, wherein a standard deviation is indicated for the vehicle-related distance of the lane segment boundary, for a rate of change of the vehicle-related distance of the lane segment boundary, and/or for an acceleration of a change in the vehicle-related distance of the lane segment boundary.
Zeng teaches a method, wherein a standard deviation is indicated for the vehicle-related distance of the lane segment boundary, for a rate of change of the vehicle-related distance of the lane segment boundary, and/or for an acceleration of a change in the vehicle-related distance of the lane segment boundary (Zeng ¶[60]).

•	(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
•	(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product);
•	(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
•	(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the case of the instant application and references, (1) Unspool teaches a method for producing computer models and using those models to make decisions for the vehicles. (2) Zeng teaches a technique to correct for errors in the distances detected. (3) One of ordinary skill in the art would have recognized the technique used by Zeng could be applied to the teachings of Unspool because it would yield a predictable result (more accurate distance measurements) and it would be an improvement to the base device (more accurate distance measurements) (4) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Unspool to include the teachings of Zeng because it would allow the system to remove false information as explained in Zeng ¶[60]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665